Citation Nr: 1620483	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  06-15 979	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial compensable disability rating prior to May 16, 2003, and a rating in excess of 10 percent thereafter, for patellofemoral syndrome of the right knee.

4.  Entitlement to an initial disability rating in excess of 40 percent for limitation of extension of the right knee.

5.  Entitlement to an initial disability rating in excess of 20 percent prior to June 25, 2010, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine with right L-5 radiculopathy.

6.  Entitlement to an effective date earlier than July 7, 2009, for the grant of service connection for limitation of extension of the right knee.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to January 1994 .

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from August 2004 and February 2010 rating decisions by Department of Veterans Affairs (VA) Regional Office (ROs).  The appeal is presently under the jurisdiction of the RO in Montgomery, Alabama.  In the August 2004 decision, in pertinent part, the RO granted service connection for right knee patellofemoral syndrome, assigning an initial noncompensable disability rating, and for degenerative disc disease of the lumbar spine with right L-5 radiculopathy, assigning an initial 20 percent disability rating.  (The Veteran has also been assigned a temporary total disability rating for his lumbar spine disability from October 30, 2002, to December 1, 2002, pursuant to a surgical procedure.  As this is the highest rating available for that period, the Board will not disturb this rating.)  Also in that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for headaches, finding that no new and material evidence had been submitted.  In the February 2010 decision, the RO denied the Veteran's claim for service connection for what it identified at the time as dysthymia, claimed as depression and a mood disorder.  

The Veteran timely appealed the August 2004 decision, and in April 2009 the Board reopened the claim for service connection for headaches and remanded the issue for additional development.  In a May 2010 decision, the Board denied entitlement to service connection for headaches and entitlement to an increased evaluation for patellofemoral syndrome of the right knee.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011 the Court issued a Joint Motion for Remand vacating the Board's denial of entitlement to service connection for headaches and entitlement to an increased evaluation for patellofemoral syndrome of the right knee and remanded those issues for further proceedings.  

The Board subsequently remanded those issues in February 2012 to satisfy the directives of the Joint Motion and allow the Veteran sufficient time to respond and submit any additional evidence before further adjudication was conducted.  The Board also directed the agency of original jurisdiction (AOJ) to obtain up-to-date VA treatment records and then re-adjudicate the claims.  The AOJ obtained the identified treatment records and provided the Veteran a supplemental statement of the case (SSOC) addressing the remanded issues in April 2015.  In that SSOC, the AOJ granted the Veteran an increased rating of 40 percent for his lumbar spine disability, effective from June 25, 2010.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Further, during the course of the appeal period, the RO issued an additional rating decision in March 2010 in which it granted an increased rating of 10 percent for the Veteran's patellofemoral syndrome of the right knee, effective from May 16, 2003, and assigned a separate 40 percent disability rating for limitation of extension of the right knee, effective from July 7, 2009.  

The Board notes that the Court has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, although the Veteran filed his claim seeking service connection for depression and mood disorder specifically, the Board notes that the record contains diagnoses of multiple psychiatric disorders during the claim period.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder and headaches, entitlement to a rating in excess of 10 percent from June 25, 2010, for patellofemoral syndrome of the right knee, entitlement to a rating in excess of 40 percent for limitation of extension of the right knee from June 25, 2010, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the initial rating period prior to May 16, 2003, the Veteran's patellofemoral syndrome of the right knee was not manifested by ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum; the 

right knee was also not additionally limited by pain, weakness, lack of endurance, or incoordination on repetition; and normal x-ray findings were shown.

2.  From May 16, 2003, to June 25, 2010, the Veteran's patellofemoral syndrome of the right knee was manifested by complaints of painful motion, weakness, giving way, and decreased speed of joint motion; no ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, flexion limited to 30 degrees, impairment of the tibia or fibula, or genu recurvatum was shown.

3.  For the initial rating period prior to June 25, 2010, the Veteran's limitation of extension of the right knee has been manifested by limitation of extension of no worse than 30 degrees.

4.  For the initial rating period prior to June 25, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by functional debility equating to moderate limitation of motion of the lumbar spine with forward flexion limited to no worse than 34 degrees; ankylosis of the spine and incapacitating episodes requiring prescribed bed rest and treatment of at least four weeks were not shown.

5.  From June 25, 2010, the Veteran's degenerative disc disease of the lumbar spine has been manifested by flexion of the thoracolumbar spine to 30 degrees with pain on motion; no ankylosis or incapacitating episodes have been shown.

6.  The Veteran has right lower extremity radiculopathy that is manifested by mild incomplete paralysis which is wholly sensory.

7.  The Veteran has left lower extremity radiculopathy that is manifested by mild incomplete paralysis which is wholly sensory.  

8.  Limitation of extension of the right knee to a compensable degree was first identified at a VA examination conducted on July 7, 2009; no prior finding of any compensable limitation of extension of the right knee is present in the record.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to May 16, 2003, a compensable rating for patellofemoral syndrome of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-5263 (2015).

2.  From May 16, 2003, to June 25, 2010, a rating in excess of 10 percent for patellofemoral syndrome of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-5263 (2015).

3.  For the initial rating period prior to June 25, 2010, an initial disability rating in excess of 40 percent for limitation of extension of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5261 (2015).

4.  For the initial rating period prior to June 25, 2010, an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

5.  For the rating period beginning June 25, 2010, a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2015).

6.  The criteria for a separate 10 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

7.  The criteria for a separate 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

8.  The criteria for an effective date prior to July 7, 2009, for the award of service connection for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In October 2003, the Veteran was issued VCAA notice pertaining to his underlying service connection claims.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  In March 2006, the Veteran was provided an additional letter specifically notifying him of the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Since the issue of entitlement to assignment of higher initial ratings is a downstream issue from that of service connection (for which the October 2003 VCAA letter was duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, the contents of these notice letters together fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements, as well as post-service treatment from VA and private treatment providers, and reports of VA examinations performed in May 2004, July 2009, and June 2010.  Such examination reports, when taken together, are thorough, addressing the Veteran's reports of worsening symptomatology, and contain sufficient information to adjudicate the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Criteria & Analysis

Claims for Increase

The Veteran contends that his patellofemoral syndrome of the right knee is more disabling than reflected by the noncompensable disability rating initially assigned prior to May 16, 2003, and the 10 percent rating assigned from May 16, 2003, to June 25, 2010.  In addition, the Veteran contends that his limitation of extension of the right knee is more disabling than reflected by the 40 percent disability rating initially assigned and that his degenerative disc disease of the lumbar spine with right L-5 radiculopathy is more disabling than reflected by the 20 percent disability rating initially assigned prior to June 25, 2010, and the 40 percent rating assigned thereafter.  (Adjudication of the Veteran's claims for increase as it pertains to the ratings assigned to his right knee disabilities from June 25, 2010, is deferred pending completion of the development outlined in the Remand, below, as the evidence suggests that his right knee disabilities have worsened since the most recent VA examination, which was conducted on June 25, 2010.)

Relevant evidence of record consists of reports of VA examination conducted in May 2004, July 2009, and June 2010, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers and record of his grant of Social Security Administration (SSA) disability benefits.  The claims folder contains no references to treatment of the right knee during the period from April 1998 (one year prior to the date of the current claim) to January 2003.  A January 2003 private medical functional capacity evaluation report shows that the Veteran reported having limited use of his right leg and radiating pain in his low back.  However, testing showed inconsistencies regarding his complaints and physical findings; in particular, although the Veteran was noted to favor his right leg, the musculoskeletal evaluation showed normal right lower extremity findings, including full extension and normal strength.  At that time, forward flexion of the lumbar spine was recorded as to 54 degrees with pain.  At a September 2003 treatment visit, the Veteran was noted to have forward flexion of the lumbar spine to 90 degrees, with pain on motion and minimal tenderness to palpation and radiation to the right lower extremity.  Similarly, a December 2003 private treatment record notes that the Veteran complained of pain in the back of his right knee and thigh.  Examination revealed no edema, and full extension with pain.  

The Veteran was afforded a VA orthopedic examination in May 2004.  At that time, he reported right knee and low back pain since service and was noted to have an antalgic gait and to use a back brace and a cane for ambulation.  He stated that his back pain radiated into his hips and his upper right leg down to the knee.  Examination of the right knee revealed normal findings, with no tenderness to palpation, redness, or swelling.  Range of motion testing of the right knee showed extension to 0 degrees and flexion to 125 degrees, with pain on motion.  Range of motion of the spine showed flexion to 90 degrees, with pain on motion.  The report noted that the Veteran had additional limitation of range of motion of the lumbar spine and right knee due to pain, weakness, and lack of endurance following repetitive use, with an estimated 25 percent loss of range of motion of the lumbar spine.  It is unclear from the report, however, whether the examiner actually conducted repetitive-motion testing of the low back or right knee.  There was no evidence of lack of coordination, and stability testing showed no instability in the knee.  The examiner diagnosed the Veteran with sciatica and right L5 radiculopathy and chronic right knee pain, with normal spine and knee x-rays.  

VA and private treatment records reflect that the Veteran has continued to seek treatment for ongoing low back and right knee pain throughout the appeal period.  EMG study conducted in June 2004 shows findings "compatible with right L5 radiculopathy," and the Veteran has consistently reported radiating pain, tingling, and numbness in his right lower extremity.  He was noted to have lumbar flexion limited to 20 degrees at a September 2004 physical therapy treatment visit, but reported later that month that the TENS unit he was using had helped decrease his pain significantly.  He was diagnosed with chronic lower back pain with radiculopathy in April 2005 and again in August 2006 and has continued to complain of low back pain radiating into his right lower extremity, as well as ongoing right knee pain, since that time.  Private physicians diagnosed the Veteran with right lower extremity radiculopathy in July 2003 and with bilateral sciatica in December 2007.  However, a VA treatment visit from April 2012 reflects a finding of no radiculopathy.  At a private evaluation conducted in January 2016, the Veteran was noted to have flexion of the lumbar spine limited to 40 degrees with pain, as well as tenderness to palpation of the lumbar spine and decreased sensation to the right lower extremity.  

Review of a VA orthopedic examination report conducted on July 7, 2009, shows that the Veteran reported that his right knee disability caused pain, swelling, giving way, and grinding.  He was noted to have poor propulsion and crepitus of the knee, as well as tenderness to palpation and pain at rest.  Range of motion was from 30 degrees of extension to 86 degrees of flexion with pain on repetitive motion.  No instability was observed.  MRI study of the knee showed findings compatible with chondromalacia patella, as well as a small effusion, but no arthritis was found.  Examination of the lumbar spine at that time reflects that the Veteran complained of worsening pain in his lumbar spine radiating to his right hip and both legs.  He complained of urinary frequency and nocturia but otherwise denied any bowel or bladder disturbances.  He also reported stiffness, weakness, and spasms, as well as pain in the lumbar spine.  He stated that he had experienced incapacitating episodes weekly, but no such episodes are reflected in the treatment records.  Physical examination showed guarding, weakness, and tenderness to palpation, as well as decreased strength in the hips and knees bilaterally.  Sensation and reflexes were normal bilaterally, with the exception of decreased knee jerk bilaterally.  Range of motion testing revealed flexion to 34 degrees with pain on motion; the examiner noted that the Veteran had difficulty with repetitive-motion testing.  The diagnosis was degenerative disc disease of the lumbar spine.

Report of the June 25, 2010, VA examination reflects that the Veteran continued to complain of right knee pain that required him to wear a knee brace and walk with a cane.  He was noted to walk with a limp and to have crepitus, weakness, and guarding, as well as tenderness to palpation.  No ankylosis or instability was found.  Range of motion testing of the right knee revealed extension to 4 degrees with flexion to 89 degrees, with pain beginning at 62 degrees on repetitive-motion testing.  The diagnosis was degenerative joint disease and chondromalacia patella.  Neurological examination found that the Veteran continued to report pain in his lower back that radiated to his hips and legs, but the examiner specifically noted that neurological examination of the lower extremities was normal, with normal EMG and nerve conduction study and no radiculopathy shown on examination.  At the examination of the lumbar spine, the Veteran reported a 50 percent loss of function in the lumbar spine on flare-up, which occurred one to two days per week.  No bowel or bladder problems were reported, although the Veteran complained of fatigue, stiffness, weakness, and pain in the spine.  No incapacitating episodes were noted.  The examiner observed guarding, tenderness, and weakness of the spine, but no ankylosis.  Range of motion testing found the Veteran's flexion to be limited to 8 degrees, with pain beginning at 3 degrees.  The diagnosis was degenerative disease at L5-S1 with sciatica (lumbar radiculopathy) of both legs.  A July 2010 x-ray confirmed stable degenerative disc disease of the lumbosacral junction.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

Turning first to the Veteran's right knee disabilities, the Board notes that under rating criteria pertaining to limitation of motion of the knee, a 10 percent rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating is warranted if flexion is limited to 30 degrees, and a 30 percent disability rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015), arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  In turn, 38 C.F.R. § 4.71a, Diagnostic Code 5003, establishes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Upon review of the evidence, the Board finds, first, that the evidence does not support an initial compensable rating prior to May 16, 2003, for the Veteran's patellofemoral syndrome of the right knee.  As noted above, during this period the medical records on file concerning the Veteran's right knee are sparse.  Although the January 2003 private medical functional capacity evaluation report in small part addressed the Veteran's right knee, it clearly did not demonstrate right knee disability which could reasonably be described as contemplating ankylosis, instability, dislocated or symptomatic removal of cartilage, limitation of either flexion or extension, impairment of the tibia and fibula, or genu recurvatum.  Also, the January 2003 examiner found inconsistencies regarding the Veteran's complaints and the physical findings.  For example, the examiner commented that although the Veteran favored his right leg while weight bearing, musculoskeletal evaluation of the right lower extremity was virtually normal, with normal strength and full extension of the knee.  Therefore, the Board concludes that a compensable rating is not warranted for patellofemoral syndrome of the right knee for the initial rating period prior to May 16, 2003, pursuant to Diagnostic Codes 5256-5263.  Further, no x-ray evidence confirmed arthritis at any time prior to May 16, 2003, rendering a higher rating under Diagnostic Codes 5003 and 5010 inapplicable for that period.

The Board further finds that from May 16, 2003, to June 25, 2010, the Veteran's patellofemoral syndrome of the right knee did not warrant a rating in excess of the 10 percent assigned for that time.  Specifically, the Board finds that the evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's patellofemoral syndrome of the right knee was so disabling as to approximate the level of impairment required for the assignment of a rating in excess of 10 percent from May 16, 2003, to June 25, 2010, for flexion or extension of the knee.  As for instability, the Board acknowledges that the Veteran has reported some feelings of "giving way"; however, at both the May 2004 and July 2009 VA examinations, testing found no instability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257; DeLuca, 8 Vet. App. at 204-07.  Further, as noted above, for the period from May 16, 2003, to June 25, 2010, the Veteran has shown flexion to no worse than 86 degrees on repetitive motion testing, as shown at the July 2009 VA examination.  At the May 2004 examination, the Veteran had full extension with pain on motion.  

(The Board acknowledges that the Veteran's right knee extension was limited to 30 degrees at the July 2009 VA examination.  However, as discussed below, he was awarded a separate 40 percent disability rating for that limitation of extension; thus, no higher or separate rating is appropriate for patellofemoral syndrome of the right knee.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's limitation of extension of the right knee has been separately evaluated from July 7, 2009, to evaluate the same symptom under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2015).  See id.)

Diagnostic Code 5260 provides that a compensable rating for limitation of flexion requires limitation to 45 degrees; however, the Veteran did not display flexion limited to at least 45 degrees at any time from May 16, 2003, to June 25, 2010.  Further, a separate rating is not warranted during the period in question under Diagnostic Code 5257, as no instability or subluxation has been objectively shown at any time, including on specific stability testing at both May 2004 and July 2009 VA examinations.  Even considering the documented pain, stiffness, swelling, and crepitus, the Board concludes that the Veteran's patellofemoral syndrome of the right knee was not so disabling as to approximate the level of impairment required for assignment of a higher rating under the criteria governing limitation of motion from May 16, 2003, to June 25, 2010.  Likewise, no instability or subluxation has been shown.  Thus, no separate or higher ratings are warranted for the Veteran's right knee disability from May 16, 2003, to June 25, 2010.  See 38 CF.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Codes 5003 and 5010 is 10 percent.  Although the medical evidence reflects that the Veteran has complained of pain, stiffness, grinding, giving way, and swelling of his knee, there is no evidence to suggest that he has displayed functional losses of his right knee tantamount to a compensable level of limited motion at any time during the period in question.  Thus, even considering pain on motion complained of by the Veteran, the Board concludes that his patellofemoral syndrome of the right knee was not been so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period from May 16, 2003, to June 25, 2010.  

The Board thus finds that the 10 percent rating assigned for patellofemoral syndrome of the right knee more than sufficiently compensates the Veteran for the extent of his functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination from May 16, 2003, to June 25, 2010.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this case, the Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there is no persuasive evidence to support a finding that any symptoms of limited movement, pain, weakness, excess fatigability, and/or incoordination have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 10 percent under any potentially applicable Diagnostic Code from May 16, 2003, to June 25, 2010.

Similarly, upon review of the evidence the Board does not find that the Veteran's limitation of extension of the right knee warrants an initial rating in excess of 40 percent for the period prior to June 25, 2010.  In so finding, the Board notes that at the July 2009 VA examination, the Veteran was noted to have limitation of extension of the right knee to 30 degrees, warranting a 40 percent disability rating under Diagnostic Code 5261.  Under VAOPGCPREC 9-2004 (September 17, 2004), this separate rating is appropriate given that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.  At no time during the initial rating period prior to June 25, 2010, however, was the Veteran shown to have limitation of extension of the right knee worse than 30 degrees; thus, an initial rating in excess of 40 percent prior to June 25, 2010, is not applicable under Diagnostic Code 5261 for the Veteran's limitation of extension of the right knee.

Turning to the Veteran's lumbar spine disability, the Board notes that in its August 2004 rating decision and April 2015 SSOC, the RO evaluated the Veteran's degenerative disc disease of the lumbar spine in accordance with the criteria set forth in the rating schedule in effect both at the time of the Veteran's claim and at the time the rating actions were issued.  In that connection, the Board notes that in the August 2004 rating decision, the RO gave specific consideration to the rating criteria in effect at the time the claim was filed:  Diagnostic Code 5293, for intervertebral disc syndrome.  38 C.F.R. § 4.71a (2003).  In the April 2015 SSOC, the RO gave consideration to the rating criteria in effect at the time the rating action was issued-the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015), which was made effective in September 2003.  Pursuant to the RO's evaluation, the Board will consider the Veteran's disability under Diagnostic Code 5293, which was in effect at the time the Veteran filed his claim for increase, and under criteria thereafter amended.

In that connection, the Board notes that, effective September 26, 2003, the rating schedule for evaluation of that portion of the musculoskeletal system that addresses disabilities of the spine was revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015)).

VA must consider the Veteran's claim under each set of criteria, with consideration of revised criteria no sooner than the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also VAOPGCPREC 3-00 (April 10, 2000) and 7-03 (Nov. 19, 2003).

With respect to the rating criteria in effect prior to September 26, 2003, Diagnostic Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

Under Note (1):  For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Under Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.

In addition, Diagnostic Code 5292 provided that moderate limitation of motion of the lumbar spine warrants a 20 percent rating, and severe limitation of motion of the lumbar spine warrants a 40 percent rating.  The maximum rating under Diagnostic Code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Similarly, Diagnostic Code 5295 provided that a 20 percent evaluation requires muscle spasm on extreme forward bending of unilateral loss of lateral spine motion in standing position.  A 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The change to criteria pertinent to rating the spine, effective September 26, 2003, renumbered all of the spine diagnostic codes and provides for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  Furthermore, under the current version of the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.

Several notes follow the General Rating Formula.  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2):   (See also Plate V.) [With respect to the lumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

For evaluation of intervertebral disc syndrome under Diagnostic Code 5243, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Following its review of the medical evidence of record, the Board finds that, for the initial rating period prior to June 25, 2010, the Veteran's degenerative disc disease of the lumbar spine warranted a disability rating of no more than the 20 percent initially assigned.  In so finding, the Board finds compelling the results from the July 2009 VA examination, which revealed that the Veteran's forward flexion of the lumbar spine was limited to 34 degrees with pain on motion, pursuant to DeLuca, supra.  The Board finds that this degree of limitation of motion documented in the Veteran's treatment records and at the July 2009 VA examination amounts to "moderate" limitation of motion under the old criteria.  This is particularly so given that the range of motion displayed at the May 2004 VA examination, as well as at private and VA treatment visits from January 2003 and September 2003, ranged from 54 degrees to 90 degrees of forward flexion.  Further, the Board notes that the terms "slight," "moderate," and "severe" in the context of prior Diagnostic Code 5292 are not defined by regulation.  In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  

In so finding, the Board notes that-with the exception of a physical therapy finding of limited flexion to 20 degrees in September 2004, which was noted later that same month to have been significantly improved with treatment-the findings of the July 2009 VA examiner represent the maximum limitation of motion displayed by the Veteran at any time during the initial rating period prior to June 25, 2010.  At other VA examinations and treatment visits during that period, the Veteran's forward flexion was found to be as much as 90 degrees.  The Board thus concludes that the Veteran's degenerative disc disease of the lumbar spine was no more than "moderate" for the period prior to June 25, 2010, warranting no more than the 20 percent initially assigned under prior Diagnostic Code 5293.  Further, during that period the Veteran at no time displayed severe lumbosacral strain with listing of the whole spine to the opposite side; a positive Goldthwaite's sign; marked limitation of forward bending in a standing position; loss of lateral motion with osteo-arthritic changes; or narrowing or irregularity of the joint space, to warrant a 40 percent rating under prior Diagnostic Code 5295.

Under the current rating criteria, for the initial period prior to June 25, 2010, the Board finds that the Veteran's flexion of the thoracolumbar spine was to no worse than 34 degrees with pain on motion, warranting no higher than a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for that period.  In particular, the Board notes that at worst, the Veteran's forward flexion of the thoracolumbar spine was found to be to 34 degrees at the July 2009 VA examination, with pain on motion.  At other VA examinations conducted in January 2003, the Veteran's forward flexion was to 54 degrees; and in September 2003 and May 2004, it was to 90 degrees.  No further limitation due to pain on repetitive motion testing was noted at any examination.  The Board has taken into consideration the Veteran's pain on flexion at the January 2003, May 2004, and July 2009 examinations and finds, in light of that fact, that the Veteran's forward flexion of the thoracolumbar spine was functionally limited to, at worst, 34 degrees.  The Board thus concludes that the limited range of motion displayed by the Veteran at the January 2003, May 2004, and July 2009 VA examinations most closely approximates the level of disability considered by the 20 percent rating initially assigned prior to June 25, 2010.

The Board notes that-with a single exception during physical therapy appointment in September 2004-the Veteran did not display flexion of the thoracolumbar spine of 30 degrees or less at any time, even when considering pain on motion, to warrant a 40 percent rating under the current rating criteria for the period prior to June 25, 2010.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative disc disease of the lumbar spine resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating prior to June 25, 2010.  The Board acknowledges that the Veteran's VA examinations revealed painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's range of motion is properly contemplated in the 20 percent rating assigned initially assigned prior to June 25, 2010.  Therefore, the Board does 

not find that a rating higher than 20 percent based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under either the old or the current rating criteria for the initial rating period prior to June 25, 2010.

The Board further finds that a rating in excess of 40 percent for the Veteran's degenerative disc disease of the lumbar spine is not warranted from June 25, 2010, under the current rating criteria.  In that connection, the Board notes that a 40 percent rating is the highest available rating under the General Rating Formula when there remains some effective motion; to warrant a 50 percent rating or above, a diagnosis of ankylosis of the spine is required.  As noted above, the Veteran has not been shown at any time to have ankylosis; he is thus not entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine for the period from June 25, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

In addition, although the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, the Board also notes, as discussed above, that there is no evidence that the disorder has resulted in any periods of incapacitation of at least four weeks requiring bed rest prescribed by a physician at any time during the appeal period.  Although the Veteran did state at the July 2009 VA examination that he was bedridden on a weekly basis due to back pain, there is no evidence in the record, nor has he contended, that he has been prescribed bed rest by a physician for at least four weeks during any 12-month period to warrant a 40 percent rating under either prior Diagnostic Code 5293 or current Diagnostic Code 5243 governing intervertebral disc syndrome.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected degenerative disc disease of the lumbar spine.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

The Board also notes, as discussed above, that there is no evidence that the Veteran's degenerative disc disease of the lumbar spine resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under either prior diagnostic criteria or the current General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5243 (2015), inappropriate.  The Board is further herein separately granting service connection for bilateral lower extremity radiculopathy, as discussed below.  No clear and consistent diagnosis of any other neurological disorder of the lower extremities is present in the record.  Further, the Veteran has consistently denied experiencing any bowel and bladder complications secondary to his back disorder. Thus, with the exception of the award of service connection for radiculopathy granted herein, the Board finds that no other separate rating for neurological disability is warranted.

In sum, the evidence of record shows that, for the period prior to June 25, 2010, a rating in excess of the initially assigned 20 percent for the Veteran's degenerative disc disease of the lumbar spine was not warranted, under either the old or the new rating criteria, and that a rating in excess of 40 percent is not warranted thereafter.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Turning to evaluation of the Veteran's neurological complaints, the Board notes, as discussed above, that the evaluation of the Veteran's degenerative disc disease of the lumbar spine pursuant to the The General Rating Formula for Diseases and Injuries of the Spine provides, under Note 1, that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In turn, the rating criteria governing radiculopathy are set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520, dealing with the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is for application for mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating, and severe incompletely paralysis of the sciatic nerve, with marked muscular atrophy, warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

VA and private treatment records dated in September 2003, December 2003, April 2005, and August 2006 all reflect that the Veteran complained of pain in his right lower extremity.  He underwent EMG study in June 2004, which showed findings "compatible with right L5 radiculopathy."  Physicians assessed a diagnosis of right lower extremity radiculopathy in July 2003 and bilateral sciatica in December 2007.  At his May 2004 VA examination, he was diagnosed with sciatica and right L5 radiculopathy.  At the June 2010 VA examination, the examiner noted the Veteran's complaints of pain radiating into his legs bilaterally but found neurological examination to be normal, with normal EMG and nerve conduction studies.  However, the examiner diagnosed the Veteran with sciatica of both lower extremities related to his service-connected degenerative disc disease of the lumbar spine.  In addition, throughout the appeal period, the Veteran has consistently complained of pain radiating from his lumbar spine into his lower extremities, as well as tingling and numbness in his legs.  

Based on the above, the Board finds that the subjective and objective evidence supports disability ratings of 10 percent for mild incomplete paralysis of the right and left lower extremity due to radiculopathy.  Although the Board acknowledges that the July 2009 VA examiner did not assign any neurological diagnoses and an April 2012 VA treatment record showed no radiculopathy, the June 2010 VA examiner specifically diagnosed bilateral sciatica, and an EMG study conducted in  June 2004 similarly showed radiculopathy.  In addition, the Veteran has consistently and credibly testified as to his ongoing symptoms of pain, numbness, and tingling in his lower extremities bilaterally.  The Veteran is competent to report his symptoms of radiculopathy in his lower extremities, and he has done so consistently throughout the appeal period.  The Board observes that lay testimony is competent to establish the presence of observable symptomatology such as pain, numbness, and tingling.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

Weighing the evidence of record, and with consideration of the Veteran's reported symptoms, which are both competent and credible, the Board finds that the evidence is in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, affording the Veteran the benefit-of-the-doubt, the Board finds that separate 10 percent disability ratings are warranted for right and left lower extremity radiculopathy related to his service-connected degenerative disc disease of the lumbar spine.  38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5243 Note 1, Diagnostic Code 8520.  This said, however, the Board further finds that ratings in excess of 10 percent are not warranted, as there have been no findings of paralysis or muscle atrophy at any time during the appeal period.  Based on such objective findings, the Board concludes that the Veteran's radiculopathy is wholly sensory, and the objective findings support only a characterization of mild sensory loss, thus, 20 percent disability ratings or higher are not warranted for radiculopathy of the right and left lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for higher ratings for his right knee and lumbar spine disabilities.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the assigned ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter such as the severity of these complex orthopedic disabilities as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board further finds that at no time during the period at issue has the Veteran's right knee or lumbar spine disability been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or evidence that the Veteran's right knee or lumbar spine disability, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that his symptoms are all specifically contemplated by the criteria discussed above.  Further, the Board is herein remanding the Veteran's claim for entitlement to a TDIU based at least in part on the combined effects of his right knee and lumbar spine disabilities.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to address all the service-connected symptoms.  However, in this case, there is no indication that any symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service-connected disabilities.  Accordingly, the Board concludes that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Effective Date Claim

Regarding the effective date of the grant of service connection for limitation of motion of the right knee, the Board notes that the assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b) (2).

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.

Here, the Veteran seeks an effective date earlier than July 7, 2009, for the grant of service connection (more specifically, a separate rating) for limitation of extension of the right knee.  The Board notes in that connection that service connection was granted based on diagnosis of this disability as related to the Veteran's service-connected patellofemoral syndrome of the right knee.  Upon review of the record, the Board finds that, despite being replete with the Veteran's prior complaints of pain in his right knee, the record first reflects an objective medical finding of compensable limitation of extension of the right knee on July 7, 2009, when he was first found to have extension of the right knee limited to 30 degrees, which warrants a 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  On each prior occasion at which the Veteran's range of motion was examined, including both at private treatment visits and the May 2004 VA examination, he had shown full extension of the right knee.  Thus, the Board finds that an effective date prior to July 7, 2009, for service connection for limitation of extension of the right knee is not warranted. 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  In this case, the Board notes that the Veteran, while entirely competent to report his symptoms (including pain and difficulty extending the knee), as a lay person is not competent to associate any of his claimed symptoms to a clinical orthopedic diagnosis or to render range-of-motion readings for his knees.  Such findings require specific medical testing and equipment and are beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render such opinions, the Board must find that his contentions with regard to his limitation of extension of the right knee prior to July 7, 2009, are of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a finding of a separately compensable limitation of extension of the right knee prior to July 7, 2009.

The above determinations are based upon consideration of applicable rating provisions.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase and an earlier effective date, aside from those granted herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable disability rating prior to May 16, 2003, and a rating in excess of 10 percent from May 16, 2003, to June 25, 2010, for patellofemoral syndrome of the right knee is denied.

Entitlement to an initial disability rating in excess of 40 percent for limitation of extension of the right knee for the period prior to June 25, 2010, is denied.

Entitlement to an initial disability rating in excess of 20 percent prior to June 25, 2010, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine is denied.

Entitlement to a separate 10 percent disability rating for radiculopathy of the right lower extremity is granted, subject to applicable laws and regulations.

Entitlement to a separate 10 percent disability rating for radiculopathy of the left lower extremity is granted, subject to applicable laws and regulations.

Entitlement to an effective date earlier than July 7, 2009, for the grant of service connection for limitation of extension of the right knee is denied.


REMAND

Regarding the service connection claims for an acquired psychiatric disorder and headaches, service treatment records are silent as to any complaints of or treatment for psychiatric problems, although the record is replete with records of the Veteran's treatment for headaches throughout his time on active duty, which were variously diagnosed as tension headaches, vascular headaches, and migraines.  On one occasion in October 1987, the Veteran reported a "long history of recurrent headaches," which were found at the time to have existed prior to his entry into active duty, although no headaches were noted on his May 1985 entrance report of medical examination, and he made no complaints of headaches on his entrance medical history report.  In addition, he was seen in October 1998 after being struck in the head by a radio that had been thrown by another individual.  Treatment records from that incident reflect that the Veteran reported occasional headaches and a sensation of lightheadedness following the incident.  He was diagnosed with closed head trauma without fracture.  

Post-service treatment records reflect that the Veteran was diagnosed with headaches in June 2004, which he reported began in service when he was struck in the head.  In addition, he underwent psychiatric evaluation in December 2004; at that time, he was assessed with a "history of depression secondary to pain."  Similarly, at a September 2005 psychiatric evaluation, the Veteran was diagnosed with major depression "secondary to chronic pain."  He has continued to seek treatment for headaches and psychiatric complaints since that time.  The Veteran has also submitted multiple statements attributing his headaches to the in-service incident in which he was struck in the head; he has consistently contended that his headaches began in service and have continued to the present.  He has also submitted medical journal articles discussing a link between depression and physical disability and has claimed that his psychiatric problems have been caused or worsened by his service-connected disabilities.   

The Veteran underwent VA examination pursuant to his headache claim in July 2009.  At that time, he again described that his headaches began after he was hit in the head while traveling during service and have continued since that time.  The examiner diagnosed headaches but opined that the disorder was not related to service. However, in rendering this opinion, the examiner relied exclusively on a single in-service treatment note that noted the Veteran's report of a five to ten year history of headaches.  Based on this single statement, the examiner concluded that the Veteran's "onset of headaches was prior to military service."  However, the examiner did not discuss whether it was clear and undebatable that the Veteran's headache disorder both pre-existed service and was not worsened thereby.  

The Veteran has also submitted reports of private evaluations dated in January and February 2016.  In the January 2016 evaluation, the examiner recounted the Veteran's reported history of having been struck in the head during service not by a radio but by a television, which he claimed was wielded by an individual angry at the Veteran.  The private physician further recounted the Veteran's report of having experienced "almost daily" headaches since that incident.  The physician diagnosed the Veteran with "posttraumatic chronic headache disorder caused by trauma to his head" in service, as well as with depression "secondary to chronic pain" due to service-connected disabilities.  In the February 2016 vocational evaluation, a private vocational expert opined that the Veteran is unable to work due both to his service-connected physical disabilities and to his psychiatric disorder, which the evaluator linked to the service-connected disabilities.  Similarly, in the February 2016 psychological evaluation, the Veteran was diagnosed with major depressive disorder "due to multiple medical problems and worsened by chronic pain."

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms in service or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a disability that requires medical testing to diagnose.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, given that no headache disorder was noted at the Veteran's entry into service, the Board finds that the July 2009 VA examiner did not provide a sufficient discussion of whether there is clear and unmistakable evidence that the Veteran's headache disorder both pre-existed service and was not worsened thereby.  The examiner further did not fully discuss the Veteran's contentions regarding the in-service onset of his headaches and their continuity to the present.  In addition, the Veteran has not been provided with VA examination concerning his claimed acquired psychiatric disorder, despite the presence in the record of reports from private psychiatric evaluations suggesting a link between his depressive disorder and pain due to his service-connected disabilities. 

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed acquired psychiatric disorder.  Further, the Board must remand to obtain further VA examination and opinion regarding the etiology of the Veteran's claimed headaches.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for an acquired psychiatric disorder and for headaches.  38 U.S.C.A. § 5103A (West 2014).  

Regarding the claims for increase, the Board notes that in June 2010, the Veteran underwent VA examination pertaining to his service-connected right knee disabilities.  At that time, he complained of right knee pain that required him to wear a knee brace and use a cane for ambulation.  He was noted to have a limping gait with poor propulsion and to have weakness, giving way, and guarding, as well as tenderness to palpation.  However, in a private medical evaluation conducted in January 2016, the Veteran was found to have flexion of the right knee to 110 degrees, and extension of the right knee to 160 degrees.  These findings do not correspond with the range of motion of the knee set forth in 38 C.F.R. § 4.71, which establishes that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  These findings suggest that the Veteran's right knee disabilities may have worsened since the June 2010 VA examination.  At the very least, the Board concludes that clarification and current findings are needed with respect to the Veteran's right knee disabilities in order to properly and completely evaluate the current level of severity of the disorders.  

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the evidence-in the form of the private evaluation conducted in January 2016-suggests that the Veteran's right knee disabilities may have worsened since his last examination.  Further, the January 2016 examiner's findings are unclear in respect to range of motion of the Veteran's right knee.  Thus, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his patellofemoral syndrome and limitation of extension of the right knee.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  
 
Finally, the Board notes that a request for a TDIU-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In support of his appeal, the Veteran has submitted multiple statements and private evaluations indicating that he is unable to work.  Thus, the Board finds that the Veteran's claim properly includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  The Board further notes that the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The service connection issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.  

On remand, the Veteran should be provided a proper duty-to-assist notice letter per 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Then, the AOJ must ensure that the VA examinations directed above include a medical opinion concerning whether the Veteran's service-connected disabilities (limitation of extension of the right knee, patellofemoral syndrome of the right knee, degenerative disc disease of the lumbar spine, and radiculopathy of the bilateral lower extremities, as well as any service connection claim granted as a result of this Remand) combine to preclude him from performing substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The AOJ must provide the Veteran specifically with notice concerning the information and evidence needed to substantiate a claim of service connection on the basis of secondary service connection, as well as of the information and evidence necessary to substantiate entitlement to a TDIU rating.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Schedule the Veteran for VA examination to determine the etiology of his acquired psychiatric disorder and headaches and the current severity of his service-connected right knee disabilities.  Notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).

Acquired psychiatric disorder-The VA examiner must review the claims file and medical history, examine the Veteran, and assign a diagnosis for each acquired psychiatric disorder he currently experiences.  For each such disability identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder began in or is otherwise etiologically linked to service.  The Veteran's contentions that he first experienced psychiatric difficulties in service that have continued to the present must be discussed in the context of any negative opinion.

The examiner must also provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder has been caused or made chronically worse by his service-connected disabilities.  (If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.)  The examiner must specifically discuss the Veteran's documented history and contentions, as well as the private findings suggesting a link between his service-connected disabilities and his psychiatric complaints, in the opinion.

Headaches-The VA examiner must review the claims file and medical history, examine the Veteran, and provide an opinion, first, as to whether there is clear and unmistakable evidence that the Veteran's headache disorder both existed prior to service and did not undergo a worsening beyond the normal progression of the disease during military service.  

If no headache disorder is found to have clearly and unmistakably both pre-existed the Veteran's service and not been worsened thereby, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's headache disorder is related to his time in service.  

In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the multiple in-service complaints of and treatment for headaches, including specifically the October 1988 incident in which the Veteran reported having been struck in the head by a radio as well as multiple in-service diagnoses of tension headaches in 1987 and a diagnosis of migraine in February 1988.  The examiner must also thoroughly discuss the Veteran's contentions concerning the continuity of headache symptoms from his time in service to the present, as well as the 2016 private physician's findings, in the context of any negative opinion.  

The examiner(s) must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

Right knee-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected patellofemoral syndrome of the right knee and limitation of extension of the right knee.  Specifically, the examiner must undertake range of motion studies of the Veteran's right knee and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  In addition, the examiner must elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis.

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the range of motion of the right knee.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the knee.

The examiner must also discuss whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the right knee.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  

3.  After completing the development above, schedule the Veteran for examination, to be conducted if possible by a vocational specialist, to determine the impact of his service-connected disabilities-limitation of extension of the right knee, patellofemoral syndrome of the right knee, degenerative disc disease of the lumbar spine, and radiculopathy of the bilateral lower extremities, as well as any service connection claim granted as a result of this Remand-on his employability.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history and discuss whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected disabilities on such work activities as communicating, concentrating, sitting, standing, walking, lifting, carrying, pushing, and pulling.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


